In 2002, defendant pleaded guilty to the crime of reckless endangerment in the first degree and was sentenced to 90 days in jail and five years of probation. He subsequently admitted to violating the condition of his probation which required him to report to his probation officer. As a result, County Court revoked defendant’s probation and resentenced him to lVa to 4 years in prison. Defendant now appeals, contending that his resentence is harsh and excessive. We disagree and affirm. Notwithstanding the recommendation by the People and the Probation Department of a one-year period of incarceration, our review of the record reveals neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the resentence (see People v Osborne, 38 AD3d 1132, 1132-1133 [2007], lv denied 9 NY3d 849 [2007]).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.